 



Exhibit 10.3

     
Victor D. Del Vecchio
Assistant General Counsel
  (VERIZON LOGO) [y52927y5292702.gif]
          185 Franklin Street, 13th Floor
      Boston, MA 02110-1585
 
            Phone 617 743-2323
      Fax 617 737-0648
      victor.delvecchio@verizon.com

VIA HAND DELIVERY
March 30, 2008
Ms. Debra A. Howland
Executive Director and Secretary
New Hampshire Public Utilities Commission
21 S. Fruit Street, Suite 10
Concord, NH 03301

  Re:   DT 07-011 — VERIZON NEW ENGLAND INC., BELL ATLANTIC COMMUNICATIONS,
INC., NYNEX LONG DISTANCE COMPANY, VERIZON SELECT SERVICES INC. AND FAIRPOINT
COMMUNICATIONS, INC. Joint Application for Approvals Related to Verizon’s
Transfer of Property and Customer Relations to Company to be Merged with and
into FairPoint Communications, Inc.

Dear Ms. Howland:
     This is in response to your Secretarial Letter of March 28, 2008 scheduling
a hearing in the above-referenced matter regarding FairPoint Communications,
Inc.’s issuance of bonds (the “Secretarial Letter”), subsequently rescheduled
for Sunday, March 30, 2008.
     To fully address any concerns the Commission may have in connection with
FairPoint’s issuance of bonds referenced in the Commission’s Secretarial Letter,
Verizon Communications Inc. and Staff of the Public Utilities Commission agree
that Verizon will modify its implementation of Order No. 24,823 dated
February 25, 2008 (the “Order”) at pages 84-85. Verizon will implement the
conditions contained in the relevant pages of the Order by paying to FairPoint
(i) $15 million on the first anniversary of the closing in anticipation of line
loss but without any condition and (ii) $15 million on the second

 



--------------------------------------------------------------------------------



 



anniversary of the closing if either line loss is greater than 7.5 percent or
the Interest Coverage Ratio (as defined in the Settlement Agreement among
Verizon, FairPoint and Staff dated January 23, 2008) is less than 2.50 on the
second anniversary of the closing.
     Verizon’s willingness to proceed in this fashion is conditioned on
(i) Verizon’s not being subject to the financial line-loss obligation on the
first anniversary of the closing contained on pages 84-85 of the Order and
(ii) no additional conditions being imposed on Verizon as a condition of closing
the transaction.
     Thank you for your attention to this matter.

            Very truly yours,
      /s/ Victor D. Del Vecchio       Victor D. Del Vecchio         

Agreed to on behalf of Staff of the Public Utilities Commission:

          /s/ F. Anne Ross, Esq.      Name: F. Anne Ross, Esq.    Date: March
30, 2008      

cc:     Service List

 